Citation Nr: 1233648	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-13 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus for the period from June 30, 2006 to May 14, 2009.  

2.  Entitlement to a rating in excess of 10 percent for bilateral pes planus for the period from May 15, 2009 to December 21, 2010.  

3.  Entitlement to a rating in excess of 30 percent for bilateral foot problem bilateral pes planus, for the period from December 22, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to March 1995, and from September 1997 to April 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Appeals Management Center (AMC) in Washington, D.C., which granted service connection for bilateral pes planus in response to an August 2008 Board remand.  The AMC's decision originated from a claim and appeal originally filed in the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In the November 2009 rating decision on appeal, the RO/AMC granted a noncompensable rating from June 30, 2006, the date of his original service connection claim.  Subsequent to the Veteran's February 2010 Notice of Disagreement appealing the noncompensable rating, the RO granted an increase to 10 percent, from the date of his claim, in the March 2010 Statement of the Case (SOC).  In the January 2011 Supplemental Statement of the Case (SSOC) the RO then granted an increase to 30 percent from December 22, 2010 (the date of a VA examination which contained objective evidence of worsening of the feet).  As explained in the decision below, the Board finds that the increase to 30 percent can be made effective earlier than December 22, 2010.  Therefore, the issue has been characterized as it appears on the title page.  As these ratings do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim for an increase, an increase for these ratings for the Veteran's disability remain pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  The Board's review discloses that none of the many electronic records found only in the "eFolder," and not in the claims file, are pertinent to the issues now on appeal.  Therefore, there is no prejudice to the Veteran in proceeding to adjudication of his claim.  See 38 C.F.R. § 20.1304(c) (2011).  


FINDINGS OF FACT

1.  For the period from June 30, 2006 to May 14, 2009, the evidence of record does not show that bilateral pes planus was manifested of marked deformity, such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

2.  From May 15, 2009, the evidence of record shows that the bilateral pes planus manifested pronation, a marked deformity of the foot.  

3.  Since December 22, 2010, the evidence of record does not show that bilateral pes planus manifested marked pronation, or extreme tenderness of the plantar surfaces of the feet, or marked inward displacement or severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected bilateral pes planus, for the period from June 30, 2006 to May 14, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2011).  

2.  The criteria for a 30 percent rating, but no higher, for service-connected bilateral pes planus, for the period from May 15, 2009 to December 21, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2011).  

3.  The criteria for a rating in excess of 30 percent for service-connected bilateral pes planus, for the period from December 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the claim now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative have alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in July 2006 of the criteria for establishing service connection for bilateral foot problem, bilateral pes planus, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates in the July 2006 correspondence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO of the service connection claim in September 2006.  Nothing more was required.  

Thereafter, the Veteran was granted service connection and assigned an initial disability rating and effective date for his claim now on appeal.  As his claim was more than substantiated in that it was proven, section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  Pursuant to Dingess, an additional notice as to disability ratings and effective dates was provided in the July 2006 letter.  In addition, since the higher initial rating claim for bilateral foot problem, bilateral pes planus is a "downstream" issue from that of service connection, notice pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for this issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

VA also has a duty to assist a veteran in the development of his claim.  The Board finds that the duty to assist has been fulfilled as VA medical records relevant to this claim have been requested or obtained and the Veteran has been provided with thorough and adequate VA examinations for his flatfeet.  The Board finds that the available medical evidence is sufficient for an adequate determination of this claim.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

The Veteran seeks higher ratings for his service-connected bilateral foot problem, 
bilateral pes planus.  Historically, the Veteran was granted service connection for a bilateral foot condition, bilateral pes planus, in a November 2009 rating decision which awarded a noncompensable disability rating, effective June 30, 2006, the date of his claim.  In a February 2010 telephone call that was reduced to writing and is considered his Notice of Disagreement, the Veteran indicated that he wanted to appeal the noncompensable evaluation for his pes planus.  He also indicated to the RO that his foot disability was such that he had difficulty walking.  

As noted in the Introduction above, the disability rating was increased to 10 percent, effective June 30, 2006, in the March 2010 SOC.  Subsequently, the disability rating was increased to 30 percent, for the period from December 22, 2010, in a January 2011 SSOC.  The Veteran has continued his appeal, essentially contending that his bilateral foot disorder is more severe than the ratings assigned.  

The Veteran's service-connected disability has been rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 5276 (2011).  Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for a unilateral disability, and is rated 30 percent disabling for a bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for a unilateral disability, and is rated 50 percent disabling for a bilateral disability.  38 C.F.R. § 4.71a.  

Also potentially applicable is Diagnostic Code 5284, which is used to rate other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  

Bilateral Feet from June 30, 2006 to May 14, 2009

A March 2008 VA outpatient treatment record noted that the Veteran complained of pain in both feet and arches.  He said that his toes jammed up and his joints got stiff and would not bend.  He took Ibuprofen daily for his pain.  On examination, flattened bilateral arches were noted, right worse than the left.  No joint deformities or swelling was noted.  He was assessed with bilateral foot pain and referred to the podiatry clinic.  

X-ray studies of the bilateral feet at VA from March 2008 revealed no fracture, no significant degenerative change, normal bony alignment, no ankle joint effusion, and no soft tissue abnormality.  (The subsequent December 2010 VA examiner noted in his report that these X-ray studies also revealed the functional pes planus deformity with significant transverse plane abduction of the mid-tarsal joint.  There was also evidence, he reported, of a relatively longer second metatarsal compared to the surrounding first and third metatarsal-phalangeal joints.)  

An April 2008 VA podiatry clinic record revealed a consultation for the Veteran's pes planus.  The Veteran complained of pain in his feet and toe joints and said that his right great toe locked up, at which point he developed pain in the arch.  He said he had pain in both arches, but the right was worse than the left.  He described significant pain when bending his toes and said he developed pain in his arch when trying to walk.  His father gave him a pair of foam arch supports which helped.  

On examination, the dorsalis pedis and posterior tibial pulses were palpable, 2/4 bilaterally.  Both feet were warm to the touch and pink in color.  Motor and skin examinations were normal, but a neurologic examination showed less sensation in his right foot than in his left foot.  X-ray studies were negative for fracture and foreign bodies; bony alignment appeared normal; and there was no ankle joint effusion or soft tissue swelling noted.  Assessment was mild pes planus; arthralgia; pain; and laxity of ligament with deformities noted in the fingers and toes.  A rheumatology consultation was recommended for possible arthritis.  

An April 2008 VA rheumatology clinic record indicated that the Veteran had joint pain and pain in his feet that was worse in the evening after working on his feet.  The Veteran described episodes of "sausage" like feet after minimal trauma with 15 minutes of stiffness in the morning.  No joints showed signs of synovitis, but the feet manifested mild pes planus.  Assessment was likely mechanical foot discomfort and rule out seronegative arthritis.  Naproxen and Zantac were prescribed for relief.  

During his May 2008 Board hearing concerning entitlement to service connection for pes planus, the Veteran testified that he had never been told before the April 2008 VA consultation that he had pes planus or flat feet (see transcript at pp. 12-13).  

A June 2008 VA rheumatology clinic record noted the Veteran's foot pain was likely mechanical but with inflammatory sounding symptoms.  Better arch supports in the shoes were recommended as well as a trial of nonsteroidal anti-inflammatory drugs.  

The Veteran underwent a VA examination in February 2009.  The Veteran complained of daily pain, stiffness, and weakness in both feet.  Medication, including Motrin and Piroxicam used daily, helped somewhat.  He said flare-ups occurred with walking and bending and could last up to one week.  He could stand for 30 minutes and walk for two blocks.  He said that he no longer played sports or ran and decreased his activity due to bilateral foot pain.  He used shoe inserts, which he said helped.  

On examination, a slow gait was noted.  There was no forefoot or midfoot malalignment noted and no Achilles tendon malalignment.  Mild painful foot manipulation was noted bilaterally.  The examiner also recorded difficulty standing on the toes and heels.  It was noted that the flat foot was somewhat difficult to correct with manipulation.  No deformities of the foot or hallux valgus were noted.  On range of motion exercises of the toes, mild pain was noted on repetitive use as well as mild weakness and fatigue, but no incoordination.  Diagnosis was bilateral pes planus, moderate in severity.  

The VA examiner noted that the Veteran at present had ongoing discomfort in both feet of which rheumatologists were somewhat mystified.  While arthralgia had been mentioned, the VA examiner noted this was a symptom.  The examiner noted that the Veteran did not have any specific degenerative change or arthritis in the feet as X-ray studies were completely normal.  The VA examiner further noted, though, that a VA podiatrist and rheumatologists had entertained a seronegative condition, so the Veteran might have other issues concerning both feet.  

A March 2009 VA rheumatology clinic record revealed that VA had provided the Veteran with arch supports and that he had been tried on Naproxen and Peroxicam without resolution of his bilateral foot pain.  It was also noted that laboratory testing was negative, seronegative.  The Veteran presented complaining of ongoing foot pain that was worse by the end of the day.  As a student he walked a lot and the pain prevented him from walking fast or running.  He denied morning stiffness and pain before getting out of bed.  He complained of tenderness to palpation of the metatarsophalangeal joints on the sole of the foot, right greater than left.  There was some tenderness to palpation of the mid arches, bilaterally.  Assessment was pes planus and chronic foot pain of uncertain etiology, which did not fit comfortably into a rheumatologic diagnosis.  It also was recommended that the Veteran stop taking Peroxicam and take Ibuprofen instead.  

After a thorough review of the evidence of record, the Board concludes that a rating in excess of 10 percent is not warranted for the Veteran's service-connected bilateral foot problem, bilateral pes planus for the period from the grant of service connection on June 30, 2006 to May 14, 2009.  The evidence of record for this time period fails to demonstrate objective evidence of marked deformity, such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, which are needed to establish a 30 percent rating for bilateral pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The evidence of record also indicates that the Veteran's pes planus was not even formally diagnosed until March 2008.  The evidence for this time period also shows mild pes planus, as indicated in the April 2008 VA treatment record, and moderate pes planus was diagnosed in the February 2009 VA examination.  During this time period there was no evidence of forefoot or midfoot malalignment and no Achilles tendon malalignment, but there were complaints of painful feet on manipulation and use.  Visits to both rheumatology and podiatry clinics failed to specifically diagnose any foot condition other than pes planus as the Veteran did not have any specific degenerative change or arthritis in the feet.  

In addition, there is no basis for the assignment of a 20 percent rating for moderately severe residuals of foot injuries, as evaluated under Diagnostic Code 5284.  Essentially, the only clinically manifested foot disorders are pes planus with subjective complaints of foot pain, all of which have been considered in conjunction with the more specific rating criteria relating to evaluating manifestations of pes planus.  X-ray films in this case were negative for arthritis.  While there are indications of some loss of range of motion for the toes, there is no indication that this is a manifestations of pes planus, or that even if it was, it would rise to the level of approximating a moderately severe foot disorder.  

The Board has also considered other diagnostic codes pertaining to the feet.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, at this point the Veteran's service-connected pes planus does not include any etiologically related components to include: weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the metatarsal bones.  Thus, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-83 (2011).  

The Board has considered the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995), with regard to the Veteran's bilateral pes planus.  The Court of Appeals for Veterans Claims (Court) held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  However, the Court also has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, do not apply.   

Bilateral Feet from May 15, 2009 

A May 15, 2009 VA podiatry clinic record revealed a consultation for ongoing bilateral foot pain.  It was noted that the Veteran had an extensive workup in the rheumatology clinic and was not found with any type of systemic arthritic foot condition.  There was a suspicion of an underlying mechanical problem.  Custom orthotics seemed to be very painful for the Veteran and not very tolerable.  He had tried some over-the-counter arch supports, which seemed to be more tolerable, but they were not taking care of the problem.  The Veteran described his pain as a locking-up type feeling to his toe joints and pain in the balls of his feet, with his left foot worse than the right.  The Veteran complained of pain when he increased his stride and increased his push-off to the balls of his feet.  He also had arch pain.  

On examination, a pronated foot-type was noted with decreased arch height and transverse plane collapse about the midfoot.  Some tenderness to palpation was noted along the arch bilateral, right worse than left.  Tenderness to palpation also was noted to the plantar met heads bilateral, left worse than right.  Pain also was noted when the examiner performed a Lachman test to the metatarsophalangeal joints.

Feet were warm to the touch and there was no edema to the extremities.  Both the dorsalis pedis and posterior tibial pulses were palpable 2/4 bilateral.  Skin, sensory, strength, and reflex examinations of the foot were normal.  Some loss of dorsiflexion was noted with passive range of motion of the ankle joint with the knee extended.  

The VA podiatrist told the Veteran that he had some significant mechanical issues with his feet that were contributing to his chronic forefoot pain.  The podiatrist constructed a bilateral metatarsal pad out of felt and an adhesive backing and the Veteran noticed immediate support and pressure relief.  The podiatrist also was going to order custom orthotics with better metatarsal support.  He noted that a gastroc resection or Achilles tendon lengthening or a calcaneal ostectomy might be needed in the future to reduce forefoot pressures and strains.  The Veteran said that he wanted to exhaust all conservative measures first.  

Impressions recorded at the May 2009 VA podiatry consultation were: pes planus deformity with the transverse plane dominant at the midtarsal joint; bilateral foot pain, most likely from metatarsalgia from mechanical overload to the plantar metatarsal heads; and equinus deformity with lack of dorsiflexion resulting in increased forefoot pressures and contributing to the development of his pronated foot-type.  

April 2010 VA medical records revealed that the Veteran was seen for bilateral foot pain.  He said that the pain was constant, and increased with walking and climbing stairs.  It was noted that the Veteran had not followed up with the VA podiatry clinic in the past year.  On examination, there was tenderness on palpation of the right lateral part of the foot.  A consultation with the podiatry clinic was recommended for possible orthotics to help with weight bearing and the alleviation of pain.  A record later that month revealed that the Veteran had been seen by the podiatry clinic and that he was told that he had a stiff ankle and a short Achilles tendon.  

The Veteran underwent a VA examination in December 2010 by the same examiner who conducted the February 2009 VA examination.  The Veteran complained of daily pain, stiffness, and weakness in both feet.  He said that pain and stiffness were noted while standing, walking, and at rest.  He said he had fatigability, weakness, and lack of endurance while standing and walking.  His pain in the left foot was located over the plantar tendons and pain in the right foot was located over the third and fourth metatarsals.  The Veteran said that he could walk 50 yards, sit without difficulty, and stand for 20 minutes.  He reported that he did not run.  He also reported that medications such as Motrin and Naproxen did not help, but shoe inserts did.  He used no other devices and avoided many activities.  Flare-ups occurred with standing, which could last hours to sometimes a week.  

On examination of both feet, gait was mildly slow.  The examiner found no evidence of painful motion, swelling, tenderness, instability, or weakness, but there was evidence of abnormal weight bearing as evidenced by callosities.  Diagnosis was moderate bilateral pes planus with mild discomfort palpable along the plantar tendons.  The examiner noted that both feet appeared to be moderately flat and that the Veteran walked with a somewhat cautious gait.  The examiner also noted that there was no forefoot or mid foot malalignment or any painful foot manipulation.  Range of motion of the toes was normal.  Pulses and sensation were intact.  The Veteran could stand on his toes and heels with moderate difficulty.  The VA examiner also noted that Achilles tendon alignment could be corrected with manipulation and there was no pain on doing so.  

In light of the evidence of record, the Board finds that entitlement to a 30 percent rating for bilateral foot problem, bilateral pes planus should be effective from May 15, 2009, and not December 22, 2010 as determined earlier by the RO.  The Board notes that the May 15, 2009 VA podiatry clinic consultation provides the first objective evidence of a pronated foot.  As noted above, objective evidence of a marked deformity is one of the criteria supporting a 30 percent disability rating for bilateral pes planus under the provisions of Diagnostic Code 5276.  In addition, evidence from the December 2010 VA examination also shows evidence of abnormal weight bearing as evidenced by callosities.  Characteristic callosities are another of the criteria supporting a 30 percent disability rating for bilateral pes planus under the provisions of Diagnostic Code 5276.  The December 2010 VA examination also showed tenderness or pain with palpation along the arches of the feet, a more cautious gait than the examiner noted back in February 2009, pain associated with walking and use of the feet, and limited relief with the use of orthotics.  

Yet, during the time period since May 15, 2009, there is no showing of marked pronation, or extreme tenderness of the plantar surfaces of the feet, or marked inward displacement or severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  As these criteria for a rating in excess of 30 percent for bilateral pes planus have not been established in the time period since May 15, 2009, a 50 percent rating is not warranted for any time period from May 15, 2009.  

Consideration also has been given to whether the Veteran may be afforded a rating in excess of 30 percent for his bilateral pes planus for the period from May 15, 2009, under any other diagnostic codes.  Diagnostic Code 5278, the only other Diagnostic Code pertaining to disabilities of the feet that provides for a maximum disability rating higher than 30 percent, concerns claw foot (pes cavus).  As there is no evidence that the Veteran has been diagnosed with claw foot, analysis under this Diagnostic Code is not warranted.  

Conclusion

The Board acknowledges the Veteran's assertions that his flatfeet are painful and that he has difficulty walking and that he should receive a higher rating.  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  As noted above, the Veteran's symptomatology and treatment for bilateral painful feet and flatfeet do not meet the criteria set forth in the applicable regulations that would permit a higher initial rating for the period from June 30, 2006 to May 14, 2009.  However, they do permit a higher, or 30 percent rating from May 15, 2009, approximately a year and a half earlier than the effective date of December 22, 2010, set by the RO earlier during his appeal.  In this appeal the Veteran has been granted a staged higher rating for the period since his May 15, 2009 VA podiatric clinic consultation.  

The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against a rating in excess of 10 percent for bilateral foot problem, bilateral pes planus, for the period from June 30, 2006 to May 14, 2009, and against a rating in excess of 30 percent, for the period from December 22, 2010.  There is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  A further staged rating is not warranted, as there appears to be no identifiable period on appeal during which the Veteran's bilateral pes planus manifested symptoms meriting a higher disability rating, except that a higher rating of 30 percent will be granted for the period from May 15, 2009 to December 21, 2010, for the reasons explained herein.  See Fenderson, 12 Vet. App. at 126.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Evidence of record detailed that the Veteran attends classes and is either a full time student or part time student and is not employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The above determination for the Veteran's bilateral foot problem, bilateral pes planus is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of a disability rating on an extraschedular basis during any period of this appeal.  See 38 C.F.R. § 3.321(b).  

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's flatfeet and treatment were measured against the applicable criteria as authorized by associated statutes, regulations, and case law.  Given that the applicable schedular ratings criteria appear more than adequate in this case, the Board need not consider whether the Veteran's pes planus disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted for any time period since service connection was granted on June 30, 2006.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 10 percent for bilateral pes planus, for the period from June 30, 2006 to May 14, 2009, is denied.  

Entitlement to a 30 percent rating, but no higher, for bilateral pes planus, for the period from May 15, 2009, to December 21, 2010, is granted.  

Entitlement to a rating in excess of 30 percent for bilateral pes planus, for the period from December 22, 2010, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


